B-164



        THE       AYTCBI~NIEY           GENERAIL.
                     OF   TEXALJ
                                                         ,‘   i:




                        April   15, 1947

Hon. T. Mi Trimble, First Asaiatant
State Superintendent  of Public Instruotlon
Department 0f~Eduoation
Austin, T~XUJ                   Oplelon Ho,': v-14$

                                 ."::



              .




                                           ,: ','   ,'
Boat ‘I’r M. Trlmble   e Pm   2   0~141)


done soti lereral months prior to Jam
uary 1, 1947.   This territory  was i*
olu4ed b ordinance bf the City GOIZWS-
33ionwitiKout a vote of 3232 people m,
sldlrigin the territory.
      ltPJCast: advLee us concorning       the
fOuOWiAg questions;

       “14   DOOS the terslC&   anaoxcrl
to the City oI’ Q&or autonat1 oally be-
come a part of the City of Ty&er aud
aa aush constituted   a part oF the T#ua
imiopendent dietzlot9

       *e.   Does the Oity Commlssia* af
 the City of Tyler have auth@ty,    bg
,hl,  to extend the cltr &iaits of the
 dQs of TY&QXr0r oitf ~ur#rw8 -crrufl~
I   .




        Ho& T, M. Trlmble - age 3         (Y-141)


             dlrtriot69 Doe8 Artdole86@6 (Aabe
             ASLO, 36th &we.) apply &,a to the abr
             mmpt10n oi ioddbtadn4w8 ~nt&oned
             in qwrtioa      No4   ST
                           X& it a zeaponuibility      of
             the &omkirrlon         of the City of
             Tyler to detomb       the amu&t of the
             obligation    to be asmmed bj She aity
             in payment of a part of th@ optetand-
             ing obllgatloa    of the atfvtiti    dia-
             tlbeta,    or is thle a reeptibllity
             or the Tyler independent soh001 truea
             team; or do the oounty trusfrcNs and
             the oonuwn rohool district ~tm8terr
             IuIvajmr&64lotion; or fa it a joht
             *rrpomLi&lity of the myera    author-
             &ties mentioned to ad&& the indebt-
             ;$y6~a6   betwaen the .aHWtf;csd dim




                     “a.   fe there any remponatbitlty
             reatlng on the City of l’ylar So br%w
             to the attention        of the sohoolauthor-
             itie of d~strilbfsaffeotsd          by the ez-
             teas1o.a of the oity limita to the sf-
             reot that territory        has beeh inoluded
             in the oi,ty limits and that, such dis-
             triote,    by virtue of the a-6         of
             their territory, should be zv-satab
             liehed and re,-dafinrd,       rruoh notGxtor,
             aotiose oontaiting        map8 and field not06
             of tbrritom       frrtolved and au&h other
             inforiaation    needed to am&t       tha aohool
    --.      authorities     ia adjusting    the&r businesar
             and budget0 in oonformltpwith the
             ebb,;       brought ,about by 1the oity   autb-
                     .
                      “9.   In 9i.w of,ths fact Ylhat the
             dietrlcte    in questionham -trot been ail
             yet re-eetabllshed     a& Fe-defined by the
Pan. T. Y. Trlmble     - Page 4     (Y-141)


       County !%ard, la this oonstrued to
       maan that these dlstriota       my ba
       reoognizad for taxing purposes and
       for school census purposes the mm
       aa thoq,h no change had been made in
       their boundary llnas?      ,l)oea the .ac-
       tion of the City ~ommicaion taken
       prior to January 1, X947, mean that
       the dletriotr    in effect were at that
       time re-eetablish&      imd re-def fned
       and that as a matter of cour& would
       80 be reoognized by ,a11 parties       eon-
       cerned7w
             Seations 64, 65, 66, 67 and 6S of the alty
 oharter of Tyler, %*exas, a horn rule city, which ‘charter
was apprwod on December 1, 1936, proPida that the City
of Tyler shall continue to be an independent school dla-
trick having able ana exclusive     ooot~l   or its pubiio
free schools subject to the law8 of Tesa6, and that said
 sc~ols  &all be governed and controlled      py a boati of
seven (7) trustees    to be appoint@& by the oity eommle-
afon until their.,suocessore~  are elected and qualified.
Sootions 69 and 70 provide that the public fme soheols
or the ofty r&U be under the rxolualn         oontrol and au-
prnirion   of euch board or     trwteeriwhich mhall  have
full power to manage, control and govern aaid 8ehoola
granted under the charter as well a8 all powarr ganted~
or that may be. granted by the laws of the State of Tegs
to indepsndant aahool distriata.
               It is our underatandfng that there ia no Qoss-
tion oonaerning the validity     of the annexation of adjamnt
territory  $in question to the Glty of Tyler and that ths
came was legally    coneunmated by the .proper city authori-
tier aotiag in full conformance with Seotlone~dl and 62
of the oity charter and enumorato6powers granted to tha
dty by VitiU@ ,Oi fb wWi8iO1~        Of miOh3    ii7fi, $bOtiOh
            and further     that the independent sohool dls-
t”&G$&m         in the ofiy hae not been separated from au&-
olpal control.,
             In Attorney General      nion Noi O-364l.this
Depacfrnent properly held that Artoptale 2804, V.C.S., pro-
vides that whenever the limits of a city which conatititee
an independent aohool district   are extended atid enlarged
80 as to lnolude adjaoent lndependemt or oomaon school
dietriots,  the territory so lnaluded “shall hereafter     be-
corn a part md portion of the independent school d1striot
Hoa. T. II, Trimble      - P8ge 5   (V-14$)


oomtltutd       by sooh lmoorporat&     eltp;  ml In Opinion
lOor O-2554, It wa8 held that if the city ie suoh an In-
oorperatod city oonrtltutlng       an lpdopendent 8ohocl dlr-
trlot,   thea the lxt8a8len of it8 boundaries would lto-
rtloally     opente     to aand   the bQMdar10b of the mu&
olpelly    oontrclioa~iadep6ndent    8ohool dlrtrlot.     City
of Boustofi ~8. Tod, 276 8.W. 419; Washlngtoa H&&Him
I.S.D..TO.    City or Ft, Worth, 2Sl S.W. 34L         See also
reoent, cau holAIng to the 88188 effeot,       City of Beaumont
zGfii;   va. Breadurn,t62 8.8. 81 406,wrlt of error re-
       .
              Aooor+bgly,  our amw8r to your tlr8t   qu88-
Uon 18 In the aftlzartlve.     This amwer, of oour8e, Is
predloated   on the asmmptlon that the Tyler 'Ind8peadent
Soho    DI8trlot  ha8 not b88n mmparsted or Utoroed   from
mnlolp81   oontrol uader the authority of ArUol8 2783b,
V.C.S.

               Art1018 #OS      Y.C.S.,proVIdr8 a mthod for
the Wstten810n~i& olty lkta          for schoolpurpe888 onlp
upon a petition  o? a ~Jorlty     of the rrsldant qual,ifIed
voters OS the territory     to b8 MlPa into the oity only
ror 8uoh purpo888.     Poteet *se Brldgrm, IHB SrW. 415,
The third paragraph of Article     2804, provides further
that t& automatic enlargommt oi~'eohool boundules         oo-
ertrnelve  with the enlargement of mualolpal boumlarles
8hould:not result ii it       wore
                                 detsnained. by th8 toter8 or
th8 incorporated   oitf tkrt tlw addid territory     taken, fn-
to the arnlolpal   Aim&t8 should not be taken la for 8uhcol
purp068~*
               Aa-eordinglp our 8h8wer to your second qurs-
tloi I8 I* the airimatire      provided the city coamI88lon
aotr..wdor  the provf8lons    of prtlole    2804, third parr-
graph, and an eleotlon    held thereunder laaa de&malged
that thm territory   to be amexed to the aity rrlpall not
kaosae a part of the idlspmdent        school dietriot  oomtl-
tut84 by thm soid city.
            Oar answer to your third quaatlon is in the
ltii*r Olnpmvlded the city oomaIs8lon rollowe the pro?
obluro or mtbde   set out in Lrtlcle 2803, V.C.S.
              .A$tlole   2805, V;C,S,,    provides   a8 rollews:
               W all ca8ea where a district   18
         embaaed withi@ an lnoorpcrated  city or
         tow8, a8 prsrld& la th8 preaodlng Arti-
.




    Hon. T. W. Tdmbls                 - Pa@ 6        (V-ltiI)


             cle      (Art.        2804);   and la    all, ease8
            where any town or villa@a                    has been
             OX may be in00rp0ratea r0r me
            school purposes only (Art, 2603)
            and which &all include within tha
            limits t,hereof any portion of any
            oomon sob001 district    which has au
            outstanding. bonded indebminess,
            then such city,  town or village




                            th 6 o f lwh dlstdot
           ; the pWqiortionof the Intanst  and prin-
            ot al o? .woh bonded iAdebtedtmdbfal
           ,i whkh     it     ie    Uabh+;       (lorpbasis     aore)

                   Th6 proper answers to your ?emth and tlS!th
    questions ax6 iou.Wia th6 provi85onr or Article              tdos
    above quoted, rkerin we havr iadSaat6d Dr underlining,
    Tn.-City of Rouston vs. Tod, 258 S.W. 839, it war’held,
    ano-     other things,   that a failum     of a oity, whtch oon-
    etitutea    an ihaepemnt     school. district,     upon extending
    ite,lis&ts    so aa to include part oi an adjaaent distriot
    which thereupon beoaae a part of the d5striot            constiZlited
    by the oity, to provide for the assumptionof its               ropor-
    tionate part of the indebtsdnses         of a school distr itat
    dltieished    by ex.tenslon,  does not render auah extension
    void',slnoe Article      2805 deffnitely    fires- liability     oi
    the olty for such indabtedneae.
                       We quote from the ease or Washington Hsightr
                vs.    City of Ft. Warth, supra, at page, 345, a8 fol-
    E;:*    ’
                   ‘Tin makidn~t&e than@ an6 in *A*
            loniA9the    ahhexation,    the LsgislaWe
            la&mded    that, the liabllfties    aa we&l
            as the ri&kr W propez*Qy of ths or-*
    .   .




            Hon. T. M. Trimble      - Page 7    (V-141)


                  5~1 independent sohool d5rtriota,        as
                  to the parts of the territory      aetaohea,
                  should be taken over by the Qity.        Tho
                  wohoolhouws and school sites passed
                  de a right appurtenant to the territory
                  or parcels 80 allotted     or annexed to
                  the city.    The board of trustees     of tbs
                  original  Independent aohaol diatriot
                  would, by operation     of law, lose all
                  oontrol and rl@t     of managenuuit over
                  the tranoferrea    portion aqd the proper-
                  ty thereon fmm aad afBor tha time tho
                  banex&loa    or transfer   koomas leeally
        .         lffeotlsr. Eat the vest&        of the s’5@
                  fn the oity to talcsover the pal-tion              of
                  toraWorp of the orl,ghal~ln&pan&nt
                  whoa1   di*ioti      rlw     raqalne~~ alluwaaoe
                .,,Jay
                     the oit to the f3,aScI origlacl             d&as
                  trlote OS s ts proper proportiorrof’:fhe
                  value of the improvement.8 made upon t&e
                  ~~glaes.   The oity aan mba this
                    at after the atiemloa,          x&&
                                             ar,'tho,~,
                  &. 0 not roquln 1t to be .dOnebefore**




                      slupoa         between. the3 govwa&ng body
                  2              gttOm       ana   the       doQheritis5
                  at tibh   aiECI     rl

                        Thie &4&laatLon and Artlole 2805 oovera the
            mtf*#e  Ht out .fn )~~lf sixth question and meanb to auth-
i           oriw ‘ohs e$jaatuot   OS aqultles   between the two ahthoil-
            tlr6 (Um ova~&ng body & such oit# eind the author;ltles
            or 8uah SO& 01 tlSrWie4s whose areas he&e been diminished)
            rolw~t4dL7 aa Clwy may qxee,      or by a jaUio5al proceed-
            ing if mwemry.
                                                         .
.




    Hon. T. M. Trirable - Page 8       (V-&41)


                   W5th rmimot te your ei&Sh question, we
    ham found no 8tmtM.e, aer ha8 any been brought to our
    attsntian,    w&b .~cl?5aally       plaoss the respons/btlity
    on the aity of qZer to ~otlfy the sohool dietrlOt#             af-
    fected by the eztenslpn or to provlcie field notes, plats,
    etc.,   denoting the new boundaries of the alty.           However,
    necessarily,    ht would seein to ?oll.ow ths
    2802.~der5nit~.ly. fixes tha_ liabLU...0! f---=-AcLs
                                                  ..~tpe .~Wxi for its .._
    $S@~ol’tionat& @Mi of the $ndebke.&ee# of ~.,.t.k..!35     &rick--
    diminished,by the !JrtW?liOA,
                         8aaox84 ~krrttozy    for




    or indebta&msa.




                   30 hmo lmmin la ani3warto ow? fitet gues-
    tion iadvisob that t&i sttansioa     of We :d ty of TyLer
    boaadarls s                 epsnkd     to s0FQb.a the bauada-
    riea of it                  oqttollkd   inda~enbent aohool
    dlstr5ot.    To th6 lrtiemt the botiary    of ‘tada oity icJs-
    peso* attheo1dfsariot      was ohmgod be indud portion8
    et the arow s? the oommon eehool dlaltPLbt8 a??edted
    t&w&y,    the boundariss of the dltieldhed      oemoa mohsol
    dlrtrlcte   also for all purpose8 automat~~alky mm ar-
    footed W- ahctllged -thereby.    True, the mm&y wheel
    board acting under the prwialons       CP?Lrflole WMr,      fro-
    Mon 2; 2742b, Saotion 9, and/or 27681, 9rrbfea 1, hm
     .’   .




. .. .

              HOB. T. IL TrLabla - Page 9         (V-141)


              the authority to change the boundary end effeot            adjust-
              mats    of bonded indebtedness    of ao-called     rural common
              aad i&iqWb&Mit eebool dia%riots,         but it has never been
              xeoogrdz+8t that the county eahool board had authority
              over &unl.cipall~ cohtrollad     In&pendent school c?istricts.
              Broadus ease, supra.     hrtiole   E&31, V.'C..3+, specifically
              protidee   that *a xeooxfd of school ?istrlote"        ah0U3.a  be
              lospt by the cuunty board      showi “f; the field.@tes       of all
              oh#mg*a mede in schooL datricst ima; howmax, it is
              apparent that this Axticle      does net refex to sohools
              over'whioh   ofties a&d towns have aesuared eacc?.uei~e eon-
              tro1.a




              ot Tyler 0rtsnding Its city limits:        5Vewould advise ., of
              oouxue, that the roper authorities       'as desiggatea herein
              lvvb'fo   wtt3.o vo 3u#iuily  t&a liabilities     Sm~loeB, to
              asowtain the trw and correct b~iee               af their school
              dlstriota   aa emUfled by the’ oity ~o*(um8,        and to re-
              cord the matters and fieU     notes .with the oouhty sahool
              board in order that eaoh distxlot     WAYaeCextf%in it6 juris-
              dlotional   contines for taxing and c8nsu~ purposes.


                             When the lirPlte.of   the CLty of Tylex
                     oonstitgting    en independent school dletrlat ,
                     were extended to ifiowa.      territory     of aa -
                     oent ooamon aehool districts,        the oxten 2 oa
                     autopatioelly     operated. to exte@ the bound-
                     arloe or the apaiaripaL1y OWW            8d iA&npeAd-
                     8At ilohOOl dirtxiot     and aUtOEat v? OCnllf Op~r-
                     ated to mbify      the beu&ax&,fi of the, common
                     ~ohool dlst,rictc    dLnduL&ed thereby.         AA.010
                     61804,V.C.S.; City of Peaunent I.&D, vs.
                     BrmduLug,182 3.W. 26 406, writ ref.,           and
                     oafsea cited therein:
                            The city   must assume its proportionate
                     part of the indebtedness    of the school districts
.   .   .




                 dlmlnished by extension uaiag the asasidlod
                 vaJ.ues basis provided, in Artlole  2805,
                 v*c.a.    The governing body of the oity and
                 the bmrde, of trueteee of the whool dbm-
                 tricts  diminished amy *djtist the sg&tiBs
                 ~toluntaxily by agr~smenfs or by jutiiol~l
                 pro6seding   if neoeasuy.    Aat, 2804, VW,@.&,;
                 W~sMllgbon Eeights 1,S.D. ve. City of W.
                 Worth, 21. CLW. 241; Tad YS~ City of Hwrt*a,
                 276 8.W. 419,~ affinwd    iA 858 8.W. S39.
                        The existing school did~lct~  ar In-.
                 orsased or dimknishod by &he TyLer slty DC-
                 dinanoe $noreasl~   its oily fimits &a~ be
                 moogaSsed for taxtag rp4 #oh001 0pn~uls w-
                 pomam




                          The Oity COmmtSdOA Of the aity O? !Py-
                   10, aotfng in aonformlty with llrticlss 2803
                : oi 2804, V.C;S.,   has autksrity to lxte& t;k
                   alty limlts  for ofty purpons only or for
                  ‘nhooa purpo5aa only.




                                              Chester E. Ollison
            CBWdjEl:Wb                        ~mletad.




                                                                    ..